[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO DISMISS
A criminal defendant has various post trial procedures available to him for review of substantive and procedural trial defects or errors.
A motion for new trial must be made within five days after verdict (or within greater time if extended during the original time period) P.B. 903. A request for new trial based on newly discovered evidence may be outside this time frame. P.B. 904.
The instant petition is outside the time frame of P.B. 903, and does not allege newly discovered evidence as required by P.B. 904.
Claims of ineffective assistance of counsel, as alleged here, must be brought by way of writ of habeas corpus, in the jurisdiction where a prisoner is confined.
Therefore, the motion to dismiss is granted.
BY THE COURT CT Page 5103
ELAINE GORDON, JUDGE